Matter of Dequaisa M. A. (Tasha W.) (2014 NY Slip Op 05427)
Matter of Matter of Dequaisa M. A. (Tasha W.)
2014 NY Slip Op 05427
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
PLUMMER E. LOTT
COLLEEN D. DUFFY, JJ.


2013-01167
2013-01168
2013-01169
2013-01170
 (Docket Nos. B-16762-10, B-16763-10, B-16764-10, B-16765-10)

[*1]In the Matter of Dequaisa M. A. (Anonymous). Children's Aid Society, et al., respondents;Tasha W. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Dashawn L. W. (Anonymous). Children's Aid Society, et al., respondents;andTasha W. (Anonymous), appellant. (Proceeding No. 2)
In the Matter of Tyreke L. W. K. (Anonymous). Children's Aid Society, et al., respondents;Tasha W. (Anonymous), appellant. (Proceeding No. 3)
In the Matter of Tatiana M. A. W. (Anonymous). Children's Aid Society, et al., respondents;andTasha W. (Anonymous), appellant. (Proceeding No. 4)
Etta Ibok, Brooklyn, N.Y., for appellant.
Rosin Steinhagen Mendel, New York, N.Y. (Douglas H. Reiniger of counsel), for respondent Children's Aid Society.
Judith D. Waksberg, New York, N.Y. (Proskauer Rose LLP [Susan D. Friedfel and Elizabeth R. Spector], of counsel), attorney for the children.
DECISION & ORDER
In four related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on grounds including mental retardation, the mother appeals, as limited by her brief, from so much of four orders of fact-finding and disposition of the Family Court, Queens County (Tally, J.), all dated November 30, 2012 (one as to each child), as, upon finding that she was presently and for the foreseeable future unable by reason of mental retardation to provide proper and adequate care for the subject children, terminated her parental rights, and transferred guardianship and custody of the children to the Children's Aid Society and the Commissioner of Social Services [*2]of the City of New York for the purpose of adoption without conducting a separate dispositional hearing.
ORDERED that the appeal from the order pertaining to the child Dequaisa M. A. is dismissed as academic, without costs or disbursements, as she has since reached the age of majority (see Matter of Winston Lloyd D., 7 AD3d 706, 707); and it is further,
ORDERED that the orders pertaining to the other three children are affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother's contention, the Family Court, upon finding that she is presently and for the foreseeable future unable by reason of mental retardation to provide proper and adequate care for the subject children, who have been in foster care since 2008, providently exercised its discretion in freeing the children for adoption without conducting a dispositional hearing (see Matter of Joyce T., 65 NY2d 39, 46; Matter of Joseph Lawrence S., 56 AD3d 785, 786; Matter of Jimmy Jeremie R., 29 AD3d 913, 914).
The mother's remaining contentions are without merit.
SKELOS, J.P., CHAMBERS, LOTT and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court